NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



DAMETRIOUS EDWARDS, JR.,           )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D19-1696
                                   )
STATE OF FLORIDA,                  )
                                   )
           Respondent.             )
___________________________________)

Opinion filed October 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Chet A.
Tharpe, Judge.

Julianne M. Holt, Public Defender, 13th
Judicial Circuit, Law Office of Julianne M.
Holt, Tampa, for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and William Stone, Jr.,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.


               Dismissed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.